     Case 1:20-bk-11006-VK        Doc 108 Filed 07/23/20 Entered 07/23/20 07:52:38                   Desc
                                    Main Document Page 1 of 2



1
2
                                                                          FILED & ENTERED
3
4                                                                               JUL 23 2020
5
                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                           Central District of California
6                                                                          BY Bever      DEPUTY CLERK


7
8
                              UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                          Case No.: 1:20-bk-11006-VK
14   Lev Investments, LLC,                           CHAPTER 11
15                                                   ORDER DENYING EMERGENCY MOTION
                                                     TO ADVANCE HEARING ON MOTION TO
16
                                                     DISQUALIFY DEBTOR’S PROPOSED
17                                                   COUNSEL
                                    Debtor.
18
19
20
              On June 1, 2020, Lev Investments, LLC (“Debtor”) filed a voluntary chapter 11 case. On
21
     June 10, 2020, Debtor filed an application to employ Levene, Neale, Bender, Yoo & Brill L.L.P.
22
     (“LNBYB”) as general bankruptcy counsel (the “Application to Employ”) [doc. 10]. On June
23
     26, 2020, Mike Kemel and Mariya Ayzenberg filed a motion to disqualify LNBYB as counsel to
24
     Debtor (the “Motion to Disqualify”) [doc. 56]. These individuals, as well as The Sands Law
25
     Group, APLC, also opposed the Application to Employ [docs. 28, 57]. On June 30, 2020,
26
     Debtor filed an opposition to the Motion to Disqualify and requested an opportunity to cross-
27
     examine the declarants to the Motion to Disqualify [doc. 71].
28




                                                    -1-
     Case 1:20-bk-11006-VK        Doc 108 Filed 07/23/20 Entered 07/23/20 07:52:38               Desc
                                    Main Document Page 2 of 2



1           On July 16, 2020, the parties appeared for a hearing on the Application to Employ. At
2    that time, the Court continued the hearing on the Application to Employ to 1:30 p.m. on August
3    27, 2020. At that time, the Court set the Motion to Disqualify for hearing at the same time and
4    date. The Court also set briefing and discovery deadlines in connection with the hearing on the
5    Motion to Disqualify. No parties objected to that schedule, at that time.
6           On July 22, 2020, Mr. Kemel and Ms. Ayzenberg filed an emergency motion to advance
7    the hearing on the Motion to Disqualify (the “Motion to Advance”) [doc. 104]. Having reviewed
8    the Motion to Disqualify, the Application to Employ, the Motion to Advance and good cause
9    appearing, it is hereby
10          ORDERED, that the Motion to Advance is denied.
11                                                  ###
12
13
14
15
16
17
18
19
20
21
22
23
24
           Date: July 23, 2020
25
26
27
28




                                                     -2-
